DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 3-10 and 12-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 10 and 19 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2017/0032191 and US 2013/0053990. 
The improvement comprises:
US 2017/0032191 is considered as the closest prior art that teaches a method for analyzing user movement, the method comprising:
monitoring data corresponding to one or more movements by a user at a location (para.138, where a system for analyzing a sporting activity comprising a classification module arranged to receive relative player and game object location and possession data to classify activities, said data relating to multiple simultaneous location parameters monitored during the live or historical sporting activity and other parameters that may be combined in a classification of a game event include distance that the game object moves between players (para.122, 158)), 
wherein the data is monitored via one or more wireless devices at the location (para.160, where preferably the at least one parameter monitored during the game is obtained from an activity monitoring device ...  The device may be worn by players or external to the players. Since the device can be worn by the player, it is clear that the device is a wireless device.);
analyzing the monitored data to identify that the monitored data indicates one or more steps specific to an identified activity (para.138, where the system for analyzing a sporting activity … a system for analyzing a sporting activity each activity being defined based on a set of threshold criteria with threshold tolerances for a combination of multiple location parameters within a coordinate system (para.139), and processing the received live or historical sporting activity data and identify one or more activities performed during the game (para.140));
comparing the monitored data to a data set regarding one or more best practices for the identified activity (para.142, where the classification module (a) compares corresponding data points of two or more data streams against the set of threshold criteria with threshold tolerances (BP or best practice) for one or more activities, [0143] (b) identifies when the corresponding data points satisfy the threshold criteria for an activity … and [0144] repeat steps (a) and (b) for other data points from the data streams to identify the one or more situations or activities …), the data set stored in an activity best practices (BP) database (para.139, where at least one memory component for storing one or more classifications for defining one or more activities, each activity being defined based on a set of threshold criteria with threshold tolerances …);
assigning a compliance level score to the monitored data based on the comparison (para.170, where the system further comprises an interpretation module having a processor for processing data classified under an activity to determine a level of compliance with a predetermined training or practice plan); and 
executing a response from a response database, wherein the executed response corresponds the compliance level score (para.171, where the system further comprises a plan generation module having a processor for updating a training or practice plan based on the level of compliance determined by the interpretation module).

US 2013/0053990 teaches an operation of the classification system (Fig.4 element 1100 and para.92) comprising:
receiving, by the classification system (Fig.4 element 1100 and para.92), multiple parameter sensor data (Fig.4 element 1110 and para.92);
trawling this data for patterns in the multiple streams of data generated (Fig.4 element 1120 and para.92) and 
identifying an activity upon determining compliance by the multiple parameter data with the multiple activity zones that define the activity (Fig.4 element 1130 and para.92);
logging and labelling the data stream for each parameter when each time a match for all parameter zones defining an activity is determined (Fig.4 element 1140 and para.92);
trawling this data for patterns in the multiple streams of data generated (Fig.4 element 1200 and para.92); and 
identifying an activity upon determining compliance by the multiple parameter data with the multiple activity zones that define the activity (Fig.4 element 1300 and para.92).

With regard Claims 1, 10 and 19, US 2017/0032191 in view of US 2013/0053990 fails to teach the limitation of "storing the monitored data in an activity logging database, wherein the monitored data is stored in association with at least one of a date, time, or duration associated with the movements;" as recited in claims 1, 10 and 19, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2013/0053990 is cited because they are put pertinent to the monitoring method for analyzing an activity session. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633